                Case 3:18-cr-00527-WHA Document 74 Filed 05/28/19 Page 1 of 5


 1   WILLIAM L. OSTERHOUDT (SBN 043021)
 2
     Law Offices of William Osterhoudt
     135 Belvedere Street
 3   San Francisco, California 94117
     Telephone: (415) 664-4600
 4
     Email: osterhoudtwilliam@gmail.com
 5
     K. Alexandra McClure (SBN 189679)
 6   Law Office of Alexandra McClure
     214 Duboce Avenue
 7
     San Francisco, California 94103
 8   Telephone: (415) 814-3397
     Email: alex@alexmacclure.com
 9
     Attorneys for Defendant XANTHE LAM
10

11
                                       UNITED STATE DISTRICT COURT
12
                                   NORTHERN DISTRICT OF CALIFORNIA
13
     UNITED STATES OF AMERICA,                          )   Case No. CR-18 527-WHA
14
                                                        )
15                    Plaintiff,                        )   Defendant Xanthe Lam’s Brief
                                                        )   Concerning Issues Raised In
16         v.                                           )   Counsel’s Letter of May 22, 2019
                                                        )
17
     XANTHE LAM, ALLEN LAM, JOHN                        )
18   CHAN and JAMES QUACH,                              )
                                                        )
19                    Defendants.                       )
                                                        )
20
                                                        )
21

22          On May 22, 2019, counsel for Xanthe Lam wrote the Court a letter expressing concern

23   about a proposed stipulation and order filed by Genentech and JHL in the parallel civil
24
     proceeding. Counsel stated that the defense should be heard concerning this proposed change
25
     in the Court’s March 1, 2019 omnibus order. On May 24, 2019 the Court issued an order
26

27
     directing any party wishing to file a brief on the issues embraced in counsel’s letter may do so

28   until 10:00 a.m. on this day, May 28, 2019.
     _____________________________________________________________________________________________
                                                    1

                Defendant’s Brief Concerning Issues Raised In Counsel’s Letter of May 22, 2019,
                                         Case No. CR-18-527-WHA
              Case 3:18-cr-00527-WHA Document 74 Filed 05/28/19 Page 2 of 5


 1          To the best of knowledge as of this writing, no party has filed a brief as invited by this
 2
     Court. Having started the matter by filing the May 22, 2019 letter to the Court, we feel an
 3
     obligation to clarify the reason for our concern about the action contemplated by Genentech
 4

 5   and the government and to respond briefly to some of the arguments raised by Genentech in

 6   the civil proceeding, in support of the proposed stipulation and order.
 7
            Briefly stated, we (the Lam defense) do not fear documents in the hands of JHL which
 8
     may now be turned over to the government by Genentech if Genentech has its way. The Lams
 9
     have pleaded not guilty and have raised a defense to the trade secret charges in the indictment.
10

11   The defense position was and remains that the Lams did not provide document or impart

12   information to JHL or its agents and employees, containing trade secrets of Genentech. If that
13
     is our position, why do we oppose this effort by Genentech to give over top the government
14
     they may now receive from JHL?
15
            It is, quite simply, a question of process, and what process is due the criminal
16

17   defendants in this multi-pronged attack launched against them by powerful adversaries who are

18   clearly cooperating with one another. This Court, having heard and considered the arguments
19
     of the parties concerning potential abuse by Genentech and the government of the civil
20
     discovery process, issued a clear and decisive order precluding Genentech from “voluntarily
21

22
     provide[ing] to the government any evidence obtained during the course of discovery in the

23   civil action.” This order was issued on March 1, 2019 and the parties – including the Lam
24
     defense – have relied on it and assumed its continued vitality since that date. To the best of our
25
     knowledge, Genentech did not protest the order when it was issued, and only now having
26
     resolved its dispute with JHL, has resorted to its supposed victimhood in an effort to disturb the
27

28

     _____________________________________________________________________________________________
                                                    2

               Defendant’s Brief Concerning Issues Raised In Counsel’s Letter of May 22, 2019,
                                        Case No. CR-18-527-WHA
               Case 3:18-cr-00527-WHA Document 74 Filed 05/28/19 Page 3 of 5


 1   Court’s prior order. We do not believe Genentech has provided the Court with a sufficient
 2
     basis to alter its March 1, 2019 omnibus order in this important respect.
 3
            In its civil filing, Genentech attempted to rely on the Crime Victim’s Rights Act
 4

 5   (“CVRA”) which provides that a victim has a right “to confer with the attorney for the

 6   government in the [criminal] case”, 18 U.S.C. § 3771(a)(5). This reliance is misplaced, as the
 7
     thrust of the CVRA is to ensure that alleged victims of criminal conduct are able to confer with
 8
     the prosecution regarding disposition of the case, plea agreements, deferred prosecutions and
 9
     sentencing matters generally. The act does not purport to confer on self-described victims a
10

11   right to provide the government with extensive documents it has obtained in discovery in a

12   related civil case, in the face of a Court order precluding such provision. The cases cited by
13
     Genentech in the civil proceeding do not support its present claim. United States v. BP
14
     Products North America, Inc. 610 F. 2nd 655, 727 (S.D. Tex. 2009) involved the massive
15
     litigation growing out of the BP oil spill and its aftermath and particularly involved an
16

17   examination of victims’ opposition to aspects of the settlement of the criminal case and the

18   financial penalties imposed on the defendant. United States v. Ingrassia, 2005 WL 2875220
19
     (E.D.N.Y. September 7, 2005) actually denied victims certain rights they claimed and provided
20
     only that victims have a right to be heard “at a critical stage of disposition of the case.” Neither
21

22
     of these authorities supports Genentech’s position. Even if the reach of the CVRA was broad

23   as Genentech believes, there is no reason why it should trump a district Court’s protective
24
     order preventing disclosure of certain documents to the government.
25
            In general, Courts have taken a dim view of efforts to evade protective orders such as
26
     this, which were designed to protect litigants from potentially harmful disclosure of
27

28   documents. See, Securities and Exchange Commission v. Merrill Scott and Associates, Ltd.,

     _____________________________________________________________________________________________
                                                    3

               Defendant’s Brief Concerning Issues Raised In Counsel’s Letter of May 22, 2019,
                                        Case No. CR-18-527-WHA
              Case 3:18-cr-00527-WHA Document 74 Filed 05/28/19 Page 4 of 5


 1   600 F. 3d 1262 (10th Cir. 2010); Zenith Radio Corp. v. Matsushita Elec. Indus. Co., Civil
 2
     Action No. 74-2451, 1976 WL 1397 (E.D. Pa. August 18, 1976). On point is the following
 3
     language from United States v. Dist. Council of New York City and Vicinity of United BHD of
 4

 5   Carpenters and Joiners of Am. No. 90 Civ. 5722 (CSH), 1992 WL 188379, at *8 (S.D.N.Y.

 6   July 30, 1992):
 7
                    Defendant is correct that protective orders have been enforced to deny the
 8                  government access to civil discovery materials. District Courts have enforced
                    confidentiality orders to prevent government investigators from gaining access
 9                  to materials produced in civil discovery. Minpeco, S.A. v. Conticommodity
                    Services, Inc. 653 F. Supp. 957, 959 (S.D.N.Y.), aff’d, 832 F.2d 739 (2d Cir.
10
                    1987); H.L. Haydan Co. Inc. v. Siemans Medical Systems, Inc., 106 F.R.D. 551,
11                  556-57 (S.D.N.Y.) 1985), aff’d, 797 F.2d 85 (2d Cir. 1986). When the
                    government seeks to intervene in a civil matter between two private parties to
12                  obtain access to discovery materials, the government bears the burden of
                    showing “exceptional circumstances” or “compelling need” to modify a
13
                    confidentiality order. In re Grand Jury Subpoena Dated April 19, 1991, 945
14                  F.2d 1221, 1224 (2d Cir. 1991); Minpeco, S.A. v. Conticommodity Services, Inc.
                    832 F. 2d 739, 742 (2d Cir. 1987); Palmieri v. State of New York, 779 F. 2d 861,
15                  866 (2d Cir. 1985)).
16
            Even though the Lam defense does not fear the documents in question, the process is
17
     important because this issue may arise again and in fact may arise repeatedly in the context of
18

19
     these parallel proceedings wherein Genentech is closely aligned with the prosecution.

20   Therefore, the Court should not disturb its March 1, 2019 order. We have not been advised that
21   JHL has reached a formal settlement with Genentech, but if there has been such a settlement,
22
     part of which included JHL’s cooperation with the government against the Lams, we should be
23
     //
24

25   //

26   //
27
     //
28

     _____________________________________________________________________________________________
                                                    4

               Defendant’s Brief Concerning Issues Raised In Counsel’s Letter of May 22, 2019,
                                        Case No. CR-18-527-WHA
              Case 3:18-cr-00527-WHA Document 74 Filed 05/28/19 Page 5 of 5


 1   advised of this arrangement promptly and the Court should take it into consideration in
 2
     evaluating the present proposal to modify the protective order.
 3
     Dated: May 28, 2019                                                Respectfully submitted,
 4

 5                                                                      William L. Osterhoudt
                                                                        K. Alexandra McClure
 6                                                                      Attorneys for XANTHE LAM
 7

 8                                                                      /s/ William L. Osterhoudt
                                                                        William L. Osterhoudt
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     _____________________________________________________________________________________________
                                                    5

               Defendant’s Brief Concerning Issues Raised In Counsel’s Letter of May 22, 2019,
                                        Case No. CR-18-527-WHA
